United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604


                                        October 31, 2005


                                             Before

                             Hon. JOEL M. FLAUM, Chief Judge,

                             Hon. WILLIAM J. BAUER, Circuit Judge

                             Hon. DIANE P. WOOD, Circuit Judge


No. 04-2959

MARIA DOLORES CUELLAR LOPEZ,
                       Petitioner,                          On Petition for Review of an Order
                                                           of the Board of Immigration Appeals.
      v.
                                                                   No. A78-125-697
ALBERTO R.GONZALES, Attorney General
of the United States,
                        Respondent.




                                           ORDER


      The Court, sua sponte, corrects its Opinion of October 26, 2005, to read as follows:

              Before FLAUM , Chief Judge, and BAUER and WOOD, Circuit Judges.


                                                                    SO ORDERED .